CADWALADER, District Judge.
I concur in the opinion of the circuit judge, and in his reasons. We have arrived at the same conclusion by processes of reasoning perfectly consistent, though not alike. His opinion, as delivered, is, almost independently of any question upon the merits, confined to that of remedy in, the present stage of the cause. My opinion was formed upon a consideration of the merits of the whole controversy, reducing the numerous questions to two, and even dividing each of them, so as to leave only one point under each, open to future doubt. I was thus able to limit the question, which the circuit judge has considered at large, to these two points. But it was therefore necessary to form an opinion upon most of the other questions. This was done without any opportunity of consultation with him, until the present term. Either method of considering the case was proper. It had been very fully argued, and nothing could be added to the printed briefs of counsel. But if the circuit judge had either differed, or doubted, as to any part of my opinion, I would not have delivered it. He, however, concurs on every point; and is desirous that it should be considered as the opinion of both judges.
The case at the suit of the express company will be properly considered before any distinct consideration of the stockholders’ bill. But certain points of argument which are more or less common to the two cases will, in considering the former one, be noticed somewhat more fully than might bo necessary if it were alone before the court. Any question of supposed liability of the charter of the defendants to forfeiture, belongs only to the case under the stockholders’ bill, as the circuit judge has clearly shown. But the interpretation and effect of the charter, upon which such a question depends, may also ascertain relations of the defendants either to the public generally, or to certain freighters, upon questions belonging peculiarly to the other case. Each party imputes; with apparent reason, to the opposing litigant, a purpose to monopolize the transportation by horse power of light freights of small bulk to and from the railroad of the defendants. With permission of the circuit judge, I quote him as having, in. consultation, said of the case, that it is a war of monopolists. There is unlimited legislative power to create such a monopoly. 6 Whart. 46; 12 Harris [24 Pa. St.] 382; [Bridge Proprietors v. Hoboken Co.] 1 Wall. [68 U. S.] 145, 146; [Binghampton Bridge] 3 Wall. [70 U. S.] 81, 213; Slaughterhouse Cases (Sup. Ct. U. S. April 14, 1873) [16 Wall. (83 U. S.) 36], affirming 22 La. Ann. 546; and see 2 Gray, 1. Any exclusive profit granted by the state, either to an individual, or to a corporation, is a monopoly in the general sense of the word. In former times it was ordinarily understood as an exclusive profit for which the public received no equivalent benefit Such a monopoly, though against public policy, and odious, can be legislatively granted in most states of the Union. But in our day, a wiser policy and a decent regard for public interests, and for public opinion, prevent any direct and avowed establishment of monopolies of this kind. Existing railroads are not monopolies in any such sense. The efficiency of the locomotive steam engine for enlarged purposes of transportation upon a fixed metalic rail was not completely established until the latter part of 1829. The public benefit then expected from a railroad was the substitution of the power of steam for that of horses, in transportation upon land between distant places. It was known that the production of this result would require immense expenditures. But the capital invested in the construction of railroads, and in their equipment, exceeded by almost countless millions, what was at first expected. Nevertheless, whenever the roads have been completed, even where the private contributors have received no remuneration for their outlay, the public benefit has been great; and where the private remuneration has been greatest, it is but small in proportion to the beneficial results to the public attained, and in prospect. These results exceed immeasurably the most sanguine former hopes. In all directions, a force equal to that of millions of the strongest horses, working by night and by day, and consuming no food, has, on both sides of the Atlan-*1102tie, been, made available for quick transportation. The. consequent, increase of • wealth at the ends of the lines was, in part, predicted. But the almost unforeseen production which railroads generate along their borders will soon exceed, where it may not already surpass or equal, that upon the shores of the great navigable rivers.
The ordinary modern practical use of the word “monopoly” is in the sense of an exclusive profit for the grant of which by the state, the public are intended to receive equivalent . benefit. In what follows, the word, unless otherwise qualified or explained, will be so understood. It has been said that every grant of a corporate franchise or privilege may, so far as it extends, be called a monopoly. The word will not, however, be used in so vague a sense. It will be understood as applicable to those privileges only with which there is no present available competition. The legislative charters of some of the railroads companies created soon after 1S29 contained express provisions of different kinds against the making, during a limited period, of a railroad by any 'one else within a defined area. The legislature could not afterwards, with .constitutional effect, sanction the establishment of such a competing road -without providing for the payment of compensation for the loss or diminution of the monopoly, after a proper ascertainment of the amount. West River Bridge Co. v. Dix, 6 How. [47 U. S.] 507; Richmond, F. & P. R. Co. v. Louisa R. Co., 13 How. [54 U. S.] 82, 83; 11 Wright [47 Pa. St.] 325-329; 2 Gray, 1, 42; The Binghampton Bridge, 3 WaU. [70 U. S.] 52; 1 Redf. R. R. (4th Ed.) § 70, pp. 257, 258. It is believed that in Pennsylvania and in most of the states no such improvident legislation is now in force. When it is not, the legislature, not having disabled itself, is under no such constitutional restraint; but may authorize the unconditional construction of new railroads, however near they may be to existing lines. The justice and wisdom of such legislation depend upon relative considerations, which may vary as increase of wealth and population diminish the area of a reasonable monopoly. The question may likewise be affected more or less by lapse of time. To authorize the construction of a new railroad very near to a rail recently laid might be manifestly unjust and impolitic. 7 Harris [19 Pa. St.) 216, 217. But when a change of local circumstances creates a public want of a neighboring line which can be profitably used, it would be anomalous that the existence of the former public highway should indefinitely prevent the construction of the new one. The loss, total or partial, of the profits of the former one from consequences of such local change was a contingency to which its owners were always liable. We see this contingency on a large scale in existing and projected railways to the Pacific. The unlimited legislative power over the subject is unquestionable. The construction .of a new road without any compensation to the owners of the former one, may be continually 4 authorized with no legislative motive except the encouragement of competition. [Charles River Bridge v. Warren Bridge] 11 Pet. [36 U. S.] 544; [Minturn v. La Rue] 23 How. [64 U. S.] 437; [Turnpike Co. v. Maryland] 3 Wall. [70 U. S.] 213; 2 Redf. R. R. (4th Ed.) § 231, p. 40S. See 12 C. B. (N. S.) 58-63, and Mr. Dickson’s note. But, though routes the most proper for competition were legislatively established, effective competition might be long postponed through the facilities which connections by intervening railroads afford for conventional arrangements between companies intended to have been competitors, and for consolidations, merges, and so-called “amalgamations” of companies, and also for purchases or leases of a company’s road and franchises by another company, etc. See 9 Casey. [33 Pa. St.] 281-288; 5 Wright [41 Pa. St.] 447; 3 P. F. Smith [53 Pa. St] 9, 19, 20, 59. Also Shelford on Railways (Glen’s Ed.) Introduction, 48, 49. As yet, few, if any, truly competing lines exist. Even between Philadelphia and New York, the routes are still so controlled as to preclude competition. The question of monopoly, therefore, continues to be all-important. There is, or was lately, from Paris to Bordeaux, but one railroad. The road itself is therefore in France considered in some sort a monopoly. Duverdy, Contr. de Transport. §§ 159, 162, pp. 236, 239, and Intr. p. 10. So the defendants have now the only existing railroad from Philadelphia to Pottsville, and the only connection by rail with many other great routes. The business of the road must, therefore, necessarily be, in some respects, monopolized by the defendants now; and whatever may be the future effect of possible competition, it cannot wholly deprive them of certain exclusive profits. See T. Q. B. 584; 4 Q. B. 36, 37. - .
The company, as owner of the road, has thus a legitimate monopoly of the rates chargeable for the use by others of the track itself as a public highway. These rates, and nothing else, are, in a strictly proper sense, called “tolls.” 4 P. F. Smith [54 Pa. St.] 315; 15 P. F. Smith [65 Pa. St.] 210; 1 Q. B. 575-577; 9 Bxch. 642. If railroad companies did not furnish any motive power, and were not in any wise carriers, their only gross profits would be tolls thus properly defined, and the companies would have a monopoly of them. The earlier legislative charters of railroad companies after 1S29 were not alike. Some of them indicate that companies were not expected to engage at all in the business of transportation. But most of the charters, even of that period, import that their respective companies were expected to become carriers on their own roads, though not to monopolize the business. The *1103supreme court of Pennsylvania have called tlie former simply railroad companies, and the latter both railroad and transportation companies. The latter, as railroad companies, have “power to construct and maintain” the roads, “and to charge and receive tolls from those” who may “transport either mer•chandise or passengers over” them; and, as transportation companies, have authority “to transport either passengers or the property ■of others over their own roads, in their own cars, and with their own motive power.” 4 P. F. Smith [54 Pa. St] 312. See 12 P. F. Smith [62 Pa. St.] 228, 229. The same court has, in construing the charter of the ■defendants, decided that they are, by necessary implication, if not through express ■enactment, a transportation company, as well as a railroad company; in other words, have the twofold franchise of taking tolls, and also engaging in the business of carriers upon their own road. Id. Thus the charter, though its effect is to give a monopoly of tolls, confers no monopoly of the business of carriers. Yet the defendants have a practical monopoly of the business of carriers upon their own rails. This will require explanation.
Until 1829 horse power alone had been used upon railroads. An English railway, or tramroad. had been made by laying iron or wooden pieces in two parallel lines for the wheels, without levelling the track by cuttings or embankments more than by tne grading of a turnpike road. Most of these former railways or tramroads were private ways. But most of them were public highways. 'See 2 Barn. & Aid. 646; 1 Shelf. Bys. (Glen’s Ed.) Introduction, pp. 27, 28. From a supposed analogy to them, the original notion as to a railroad, fitted for the use of a locomotive steam engine, was that any one of the public might, under proper conditions and regulations, use his own locomotive engine with its train upon the fixed rail, in like manner as a boat upon a canal, or a vehicle upon-a turnpike, paying in like manner a fixed or a reasonable toll. The Versailles Railroad, on the left bank of - the Seine, seems to have been thus used, for a time, to a limited extent (Duverdy, § 160, note, p. 237); and in England the Grand Junction Railway was, at one time, and possibly may still be, to a small extent, so used. See 4 Q. B. 20; 1 Shelf. Rys. (Glen’s Ed.) p. 507. The rail may still be thus used by the engines and trains of connecting ■railroads paying toll or an equivalent compensation. See 4 Q. B. 19-22, 37, 38; 9 Exch. 642; 2 Q. B. 251. But except for purposes of connecting railways, this use of the track by others than the company owning the road is very little, if at all, practiced in Europe, and is in the United States almost, if not quite, unknown. 1 Redf. R. R. § 124 <4th Ed.) p. 440. This tacit exclusion of the public from participating in the business of transportation by rail, resulted from what was almost absolute necessity. Under the present system of transportation upon a railroad, such are the dangers from the moving fires, from the intensity of the pressure of steam, and the frequent insecurity of boilers, from the great velocity of the trains, their extended length and immense weight, and the inability to deviate from the track, that a divided control of the locomotive power was very soon found inadmissible. It thus became impossible for the public generally to use locomotive engines upon the lines, and impossible to use cars of any kind independently of the most rigid supervision and regulation by the railroad companies. See 1 Shelf. Rys. (Glen’s Ed.) Introduction, pp. 29, 30. If dangerous interference with the police of the roads could have been avoided, the subjection was greater than could be submitted to by independent carriers. Through this relative necessity, the business of carriers by rail was everywhere monopolized by railroad companies. The origin of the enlarged monopoly was thus explained in a very instructive argument in 1842, by Mr. Martin, afterwards a baron of the exchequer. 10 Mees. & W. 412, 413. It had before been, and was afterwards, judicially so explained by Lord Denman. 1 Q. B. 558. 580; 4 Q. B. 18. The companies were indirectly fortified in the monopoly through their exclusive or preferential use of their depots or stations, and their warehouses, platforms, etc., and the immediate approaches or outlets. The appropriation of some of these preferential facilities to their own exclusive benefit, has not been judicially considered wrongful. Whether it may not be such as to encroach in some degree on rights of the public, is a question which there is no occasion to consider now, because the companies would, independently of such advantages, have a practical present monopoly of the business of carriers upon the rails. Lord Denman said that “the supposition of a free competition of carriers on the same railway, is practically little less than absxmd,” and that “if all difficulties were removed as to the stations, warehouses, landing places and approaches, and all these were supposed as much laid open to the public as the railway itself, the very nature of the mode of conveyance forbids a free competition of rival carriers.” 1 Q. B. 579. “It would,” he added, “be no answer to say that, by law, the railway is a highway, that all the world may carry goods and passengers on it, that it is an accident that the company alone monopolize all the trade, and that their monopoly may cease to-morrow.” 1 Q. B. 584. See, also, 5 O. B. (N. S.) 351.
A recent observation of the supreme court of Illinois, that a railroad company is chartered solely for the purpose of exercising the functions and performing the duties of a common carrier (Chicago & A. R. Co. v. People [Feb. 22, 1873] 5 Chi. Leg. News, 266, 267; Phil. Leg. Gaz. March 14, 1873), is thus, to practical intents true. If tolls, distinctively so *1104called, were alone in question, and if the rates of toll were neither prescribed nor limited by the legislature, the companies could not charge unreasonable rates. But this proposition is practically merged in the question of the charges which the companies may mate as common carriers. The general railroad law of Pennsylvania gives to the respective companies to which it applies exclusive control of the motive power; and enables them to include in a single charge both tolls and a compensation for the use of the motive power when the cars to be transported are owned or furnished by others. This enactment does not, where the company themselves are carriers, regulate the charge of the freight money. Act 19th Feb. 1849, § 18. This general law does not apply to the present defendants. With reference to their charter, the supreme court of the state has discriminated further, distinguishing tolls defined strictly from charges for the use of the locomotive power, and distinguishing both of those charges from charges of passenger money and of freight money. 4 P. F. Smith [54 Pa. St.] 314, 315; 15 P. F. Smith [65 Pa. St] 210; 12 P. F. Smith [62 Pa. St.] 228, 229.
Every charge by a railroad company, as a carrier, upon the line of the road itself, is thus composed of three values. One of them is the amount which would be chargeable simply as toll, if the company neither furnished motive power nor were carriers. Another is the additional charge which they might make for the use of the motive power if they were not carriers. The other may be distinctively called freight money. It is the additional amount which is chargeable because they are the carriers. These three values may be reducible to two by including the charge for use of the motive power under the head of toll. The two values will then be those of toll and freight money. American, French, and English legislation contains careful provisions for analyzing the sum charged in tariffs, or in reports made annually, under these two heads, though not under precisely these names. The statistics of the analysis, of which the memorials are thus preserved, may be useful, not only in defining present relations between the companies and the public, but also in the contingency of such future improvement in the method of transportation as may open it to the public.
In external relations of the companies a single charge alone occurs. See 1 Q. B. 575, 576. It has, perhaps, oftener been called a toll than by any other mame. The designation, as we have seen, is not' precisely accurate. But it would seem at first view to be of little or no importance whether the charge were called a toll, and was understood as including the value of freight money, or were called freight money or fare, and was understood as including the toll. The verbal distinction has consequently been disregarded more or less everywhere, and occasionally even in Pennsylvania, where it has been best explained. In England, confusion and uncertainty have arisen from a lax use of the word “tolls,” in both legislative and judicial phraseology. It is to be regretted that the courts have not confined their application of the word “tolls” to charges for simple passage over the road. But, as we have already seen, such tolls are not now, in practice, chargeable except for the reciprocal use of connecting railroads; and even as to them, a conventional commutation is probably made wherever it is authorized by the respective charters. The objection to extending the application of the word “toll” with undue latitude is, that it tends to exaggerate the mental conception of a railroad company’s monopoly. Of tolls, properly so called, the monopoly is an essential right of the company as proprietor of the road. The monopoly of the carrying business originates, on the contrary, in the relative necessity which has been described. In the former monopoly, the proprietary right is moral as well as legal. In the latter monopoly, there is neither proprietary nor essential moral right; and the legal right is coextensive only with the necessity in which it originates. The extension of the claim of moral right beyond its just limit in this respect may have been the cause of otherwise inexplicable renewals of con-testations by English railroad companies on points already litigated and judicially decided against them, and of the frequent new phases of the argument of old questions. It may be suggested that this reasoning is too analytical, that the service of a railroad company as carrier is a single one. that the pecuniary consideration for it includes inseparably the profit in which the monopoly is rightful, and that it cannot be less rightful merely because an admitted necessity enlarges the service performed, and proportionally enlarges the pecuniary consideration. The suggestions might, perhaps, prevail if transportation upon the line of rails were alone in question. But the present controversy concerns accessorial carriage by horse power off the line of the railroad. Conceding the rightfulness of such accessorial business beyond the rails, there can be no reason that it should be monopolized. It is conducted where tolls cannot be taken, and where the steam power is not used. See 5 C. B. (N. S.) 362, 363, 355, 669, 679. In England, Chief Justice .Erie stood almost alone in the opinion that a railroad company, in recompense for their outlay and of the fulfilment of the purpose of their incorporation, had both a legal and a moral right of monopolizing, not only the carriage of goods upon the line of the road itself, but also the accessorial carriage performable off the line with horse power. To this opinion, though always a dissenting one, he adhered with tenacity from 1861 to 1869. He had expressed it at nisi prius in 1854, when a verdict conformable to it, found under his direction, was set aside. 9 Exch. 559. See 11 Exch. 742. It was op*1105posed to prior decisions; but his dissent from them caused, in subsequent cases, a revision of the subject in the exchequer chamber and in the house of lords, in which tribunals the prior decisions could not prevent the consideration of the question upon original grounds. On the fullest consideration his opinion was definitely rejected. 16 C. B. (N. S.) 137, affirming 14 C. B. (N. S.) 1, and acc. with 5 C. B. (N. S.) 336; L. R. 4 H. L. 226, affirming 3 Hurl. & G. S00.
Here, however, the complainants object earnestly, not only to the monopoly of such accessorial business by the defendants, but even to their engaging or participating in the business at all. The consideration of this objection maybe prefaced by another inquiry, which has been suggested in the argument. It is whether the defendants can, as carriers by rail, transport goods which are destined beyond the termination of their own road. This inquiry is not whether the responsibility of such carriers by rail continues until the goods reach the ulterior destination. It is not an inquiry what engagements may be made, or implied, as to putting the goods in the due course of transmission to such destination. The inquiry is whether such carriers, must refuse to transport goods on their own route merely because they are not to be carried farther, and whether they may not, on the contrary, solicit such custom in order to increase the profitableness of their business. From time immemorial, the service of a common carrier to the public has included the transportation of matter destined beyond his route, and has included the affording of necessary and proper facilities for the ulterior transmission. Great public inconvenience would result if railroad companies could not afford such facilities in this respect as other carriers. The act of congress of 15th of June, 1866, purports to authorize every railroad company in the United States whose road is operated by steam to carry, upon and over the road, freight and property on their way from any state to another state, and to receive compensation therefor, and to connect with roads of other states so as to form continuous lines for the transportation of the same to the place of destination. This act provides that it shall not be construed to authorize any railroad company to make a new road, or connection with any other road, without authority from the state in which such railroad or connection may be proposed. The Pennsylvania statutes prior to 1866, which were fully reviewed in the eases reported in 3 P. F. Smith [53 Pa. St] 10, 20, and 62, and the subsequent acts of the 4th of April, 186S, 17th of February, 1870, and 26th of April, 1870, have established an extended system of direct and indirect connection of railroads within and without the state, and authorized their merger, consolidation, • and lease for the further extension of continuous routes. Whether these laws apply directly to the question or not, their purposes would be materially frustrated if the companies could not take freights with unlimited ulterior destinations. But in the absence of all such legislation (and without any special reference to the enactment of 3d of April, 1862, which, read in connection with the act of 5th of April, 1S59, authorizes the defendants to contract for transporting freights to and from points beyond their line), the question would be attended with no difficulty. It has been judicially conceded, assumed, or decided, in Pennsylvania, in many of the other states, and in England, that a railroad company may, as a calmer, receive goods which are to be transported beyond the end of the company’s own route, whether the destination is within or without the state or country, or is beyond seas. 6 Harris [18 Pa. St.] 224; 9 Wright [45 Pa. St.] 208; 10 Wright [46 Pa. St.] 211; 11 Wright [47 Pa. St.] 338; 4 P. F. Smith [54 Pa. St.] 77, 83; 18 P. F. Smith [687 Pa. St.] 277; 11 P. F. Smith [61 Pa. St.] 85; 7 H. L. Cas. 194; 12 C. B. (N. S.) 63; 10 C. B. (N. S.) 675; 2 Hurl. & N. 709; L. R. 1 C. P. 336; L. R. 1 Exch. 147, 148; 8 Mees. & W. 427; 2 Redf. R. R. (4th Ed.) §§ 180, 181, pp. 112, 123. This question has been considered more fully than would otherwise have been thought necessary in consequence of a remark of Chief Justice Redfield,upon a case in Connecticut (22 Conn. 502), that, if the matter were altogether new, there might be some doubt. Redf. R. R. ubi supra.
The question, if it can be called one, having been disposed of, we may consider the objection that the defendants cannot, as carriers, use horse power for accessorial business performed off the rails in collecting freights at the doors of consignors and in making deliveries at the doors of consignees. We. have seen that the defendants cannot monopolize the business. Whether they can participate in it is the very different present question. The question is not novel except in the physicial proportions of the subjects of it. The scale of all the business of a railroad company is thus enlarged. IJie passenger ear in the United States, if not in Europe, is the improved and enlarged substitute for the stage coach or diligence of other days. In the freight trains, whose burden car is the substitute for the former great wagon, loads are now measured by the ton. The drayage and slow cartage to and from the rails are facilitated by turnouts on rails, and by lateral railways. There is, perhaps, no proportional change greater than that in the measure of such light freights of small bulk as are conveniently transportable with speed, and are usually carried in the passenger trains. In the United States, these freights were formerly and are still called express matter. Although the demand for the labor of horses in Europe and in America continually increases, their aggregate strength is now less than sufficient for *1106those purposes, incidental or auxiliary to transportation, for which the strength of men formerly sufficed. Portable articles were formerly understood as those which could be conveniently carried by hand, or, at most, in a push cart or wheelbarrow. Of their increase in bulk, we may form some estimate from' the former contract of 1866 between the present litigants allotting whole cars, and fractional parts of cars, for such matter, and allowing seven cubic feet for the capacity of a strong box or safe. Of the increase in weight, an estimate may be conceived from English statutes allowing additional proportionate amounts of charge for the transportation of light matter of different kinds, describing it as of the respective weights of 100 pounds and 500 pounds. Independently of such enlargement in bulk and weight, the number of parcels or articles of this kind so accumulates for transportation by rail that they could not be collected and carried to railway depots and stations, or properly carried from them for individual delivery, without the use of suitable vehicles drawn by horses. These vehicles, comparatively light with certain relations, are with others comparatively heavy. They are not less necessarily incidental and auxiliary to the transportation of express matter by rail than the wheelbarrow7, with its porter, was formerly the incident or auxiliary of transportation by w’agon or stage coach. See 5 Durn. & E. [Term R.] 396, 397. For the transportation by rail of express matter, and its incidental collection and delivery, economical and profitable arrangements have not been as yet system-ized. The reason appears to be that the profits from the carriage of such matter on the rails are very small as compared with those of the accessorial business in which horse power is used. An allegation of the complainants’ bill, supported by an affidavit, is that this accessorial business, which they have heretofore conducted, is ‘’enormously valuable.” But from the statistics in reports of railroad companies to their stockholders, their awn profits, under this head, seem to bear a very small proportion to those derived from carrying heavy freights. There is no allegation that the charges to the public of those heretofore engaged in the express business have been reasonable. As the railroad companies cannot themselves monopolize this accessorial business, it would be prejudicial, to the public interest that they should be excluded from participating in it Their participation may be the only means of preventing outside combinations to maintain high charges. If direct participation were impossible, the inducements to encourage outside monopolies would be dangerous to the public interest. Of this and analogous dangers, many examples on both side» of the Atlantic are found in books of reports. But the number of such examples maj7 be small in proportion to that of cases unknown.
The first argument in support of the objection is that the legislative charters of railroad companies are construed strictly against the companies, and that their franchise of common carriers on the line of a railroad therefore cannot be extended by implication so as to include any transportation which is not upon the rails. The charters of railroad and other public improvement companies are judicially designated as contracts between the respective companies and the state or the public. The expression “contract,” or “bargain,” after having been thus applied by Lords Ellenborough, Eldon, and Tenterden, and by other eminent judges of England, was judicially criticized there, because it migut, unless explained, be understood as importing that the charters were executory contracts of the companies enforceable by mandamus. These companies are under no compulsory obligation to begin the projected improvements, or to complete them if begun. 1 El. & Bl. 847, 858; 1 Redf. R. R. (4th Ed.) § 152, note, pp. 630, 632-635. After their completion, moreover, the companies have an option to omit or defer, and to intermit and resume the exercise of corporate functions of certain kinds.' Nevertheless the charters are properly called contracts. They are at first conditional or executory, and may afterwards become executed contracts. The English criticism admits this. Compare 1 Mylne & K. 162 with 2 Tounge & O. Ex. 61S, and 1 El. & Bl. 868, 869. But if it did not, it could have no effect in the United States, except, perhaps, to qualify the use of the word “contract,” not inconsistently with its application originally intended. An executed contract has its obligatory effect. The observation is important, because the constitution provides that no state shall pass any law impairing the obligation of contracts. This prohibition extends to all contracts, executed or execu-tory, whether between individuals or between a state and individuals. The supreme court, adopting the suggestion of Blaekstone (2 Comm. 443) that an executed contract differs nothing from a grant, have considered a legislative grant a contract on the part of the state. Fletcher v. Peck, 6 Crunch [10 U. S.] 130, 137. All state lavs incorporating private associations for public purposes are thus legislative grants, and as such are contracts [Dartmouth College v. Woodward] 4 Wheat. |17 U. S.] 630-650; [Green v. Biddle] 8 Wheat. [21 U. S.] 92; [Providence Bank v. Billings] 4 Pet. [29 U. S.] 560; [Branch Bank v. Skelly] 1 Black. [66 U. S.] 436; [Von Hoffman v. City of Quincy] 4 Wall. [71 U. S.] 549, 550; [R. R. Co. v. McClure] 10 Wall. [77 U. S.] 515; [Home v. Rouse] 8 Wall. [75 U. S.] 436, 437; [Bridge Proprietors v. Hoboken Co.] 1 Wall. [68 U. S.] 145, 146; [Binghampton Bridge] 3 Wall. [70 U. S.] 73; [Pennsylvania College Cases] 13 Wall. [80 U. S.] 212-214, 218, 266-268. Public interests may after-wards require legislative abrogation, resumption, alteration, or transfer of the corporate *1107franchise. But, unless the original acts of incorporation have reserved the right of such repeal or change, it cannot without the consent of the respective companies be effected constitutionally, except through laws providing for the payment of pecuniary compensation after proper judicial ascertainment of the amount. [West River Bridge v. Dix] 6 How. [47 U. S.] 507; [Richmond R. R. Co. v. Louisa R. R. Co.] 13 How. [54 U. S.] 82, 83; [Piqua Branch of State Bank v. Jacob Knop] 16 How. [57 U. S.] 369; 11 Wright [47 Pa. St.] 325, 329; 2 Gray, 1, 42, and other cases above cited; also, 1 Redf. R. R. (4th Ed.) § 70, pp. 257, 258.
These are now constitutional truisms. Not less trite is the remark, that in England, where legislative omnipotence prevents corporate franchises from being thus irrevocable, yet however improvidenüy' they may have been granted, moral considerations generally suffice to protect them against legislative encroachment without compensation. Therefore, on both sides of the Atlantic, there is like moral reason for a strict construction of such charters, though the legal reasons may be more obligatory in the United States. The reasons of policy or justice ordinarily given for such a construction are that the administration of a franchise of great public interest by a private person or private association, is against common right, and that the charters are penned by or for the private persons to whom they are granted. Chief Justice Redfield observes truly that there is no necessity that the public functions in question should be confined to aggregate corporations. He says that the same franchises and immunities might be conferred by the legislature upon any private person, and that whoever was the grantee, whether a natural person or a corporation, the same rights, duties, and liabilities would result from the grant. 1 Redf. R. R. (4th Ed.) § 17, p. 52, note 4. It may be added, however, that the franchises might exist without the immunities. The universal practice, Chief Justice Redfield says, confines the public functions to corporations aggregate. Id. It adds force to the reasons for a strict construction of the charters that they in effect exempt the members of these private associations from individual responsibility. The rule of strict construction generally prevents the implication of any corporate privilege not expressly granted. The acts incorporating the Chesapeake and Delaware Canal Company furnish an example. They authorize the charge of certain tolls for commodities in vessels passing through the canal, and for empty vessels except such as return empty after payment of a certain toll. As no power is given to take toll from passengers, or from a vessel on account of passengers on board, a vessel with passengers can, as to them, navigate this canal free of toll. [Perrine v. Chesapeake & D. Canal Co.] 9 How. [50 U. S.] 172. So the Stowbridge canal in England was formed upon two levels which were connected by locks. The proprietors of the canal were incorporated by an act authorizing them to take tolls for articles passing through any one or more of the locks. The English decision (2 Barn. & Adol 792), that this gave no right to toll from those who navigated one of the levels, without passing through a lock, has been generally approved in the United States. [Charles River Bridge v. Warren Bridge] 11 Pet. [36 U. S.] 544, and cases next below cited. The rule of strict construction applies likewise where the words used would otherwise admit of different meanings, one of which would abrogate, restrict, or abridge independent rights, profits, or facilities of the public. Where the words are thus ambiguous, the meaning most favorable to the interest of the public and most adverse to that of the company should be adopted, because the company “in bargaining with the public” ought to take care to express distinctly what is intended. See the books above cited and 11 East, 685; [Dubuque & P. R. Co. v. Litchfield] 23 How. [64 U. S.] 88; 2 Man. & G. 164. 165; [Rice v. Minnesota & N. W. R. Co.] 1 Black [66 U. S.] 380; 2 Jones [12 Pa. St.] 320, 321; 7 Harris [19 Pa. St.] 218; 3 Casey [27 Pa. St.] 339, 351; [Mills v. St. Clair Co.] 8 How. [49 U. S.] 581; 2 P. F. Smith [52 Pa. St.] 516, 517; 9 Harris [59 Pa. St.] 22; 4 Bing. 452, 453; 1 Q. B. 588; 3 De Gex, F. & J. 361. A peculiar ease, often cited, by mistake, as a leading one under this head, was that of the Glamorganshire Canal Company. The canal obtained its principal supply of water from the river Taaffe. Mills and iron works employing a considerable part of the waters of that river, and entirely dependent upon them,-had been established before the incorporation of the company. The act of incorporation reserved or appropriated to one of the proprietors, whose rights were afterwards acquired by Mr. Blakemore, the surplus water not required for the use of the canal. The act authorized the canal company to make all such works, etc., as they should think proper for completing, maintaining, improving, and using the canal and other works. The capital which the company were authorized to raise was £90,000; and it was provided that if their annual profit should exceed eight per cent, on that amount, the tolls were to be reduced. The company having proceeded to construct the canal and works, and having expended the £90,000, found that it would require a further sum to complete them, and to make a desired extension of the canal; whereupon a supplementary enactment authorized the extension and completion; and enabled the company to raise an additional £10.000 for these purposes, provided that everything should be finished within a prescribed time. This was done. Afterwards, and after the expiration of the time limited, the company improved the canal, and increased the supply *1108of water for it, by making a new steam engine, and a reservoir; and, at a subsequent period, made a further improvement by widening and deepening the canal. These improvements diminished the supply of water for Blakemore’s mills and works. It was decided at law and in equity, and by the house of lords, that the act of incorporation had been an apportionment of the water power between the company and Blakemore, and therefore that after the canal was finally completed the company had no right to enlarge or alter it to his injury. 1 Mylne & K. 154, 162, 167, 170; 3 Xounge & J. 60; 1 Clark & F. 262; 1 Mylne & K. 171-176-178; 2 C. Man. & R. 133. In this case, Lord Eldon, 1 Mylne & K. 162, made the remark which has been criticized as above. He made in the same case another observation which has also been criticized. It was, that, if individuals come to the legislature, and apply for a canal or a railway act, and the legislature, on being satisfied that the railway or canal can be made at an expense of, say £100,000, forms them into a company with power to raise money to that amount, the authority is given upon a representation by them, and in full confidence by the legislature, that such a sum will enable them to complete the work; and, if they find after-wards that £100,000 is not enough, the court of chancery, Lord Eldon thought, would find it very difficult to allow them to proceed with the work until (hey had obtained further legislative authority. Id. 164. This observation should not be understood with an unrestricted application. Upon the question of encroachment on Blakemore’s water power, the limit of the authorized amount of investment was a measure of the company’s privilege; and Lord Eldon’s observation applies wherever a like principle is in question. But an unqualified application of his words to other cases cannot be made. It might, in many cases, promote unwarrantable interference with the execution of authorities legislatively conferred. See 3 Mylne & C. 422-426; 1 Redf. R. R. (4th Ed.) § 210, pp. 332-334.
It is contended on the part of the complainants that, as in the cases of the Chesapeake and Delaware canal, and the Stow-bridge canal, so here, the profit of the defendants cannot be derived from any business not within the direct and express provisions of their charter. But the reasons for thus applying the rule of strict construction are insufficient. The present question is, on this point, neither that of monopoly in the defendants, nor that of abrogation, restriction, or abridgment of any rights which the public would otherwise have. A different or qualified, if not an opposite, rule of construction applies to questions of the capacity of the companies to improve the means and increase the facilities of transportation, or otherwise to enlarge the sources, or expand the development, of legitimate profits derivable from varied uses of the corporate franchises. Under the latter head, useful incidental or auxiliary corporate functions may be attributable by necessary or fair implication. 4 P. F. Smith [54 Pa. St.] 316; 3 Casey [27 Pa. St.] 351, 352. Legislative charters of improvement companies may, as to such relations, even be construed liberally. 7 Barn. & O. 731. We have already seen this exemplified in the transportation of goods having ulterior destinations. Another example may be found in the charter of the same Glamor-ganshire Canal Company, which has already been mentioned as exemplifying, in another case, the application of the rule of strict construction. An account of the annual profits of that company was from time to time taken in a manner prescribed by the charter, in order to ascertain whether they amounted to eight per cent, of the capital, in which case the tolls were to be reduced, as has already been stated. It was twice decided by the court of king’s bench that, in this account, the company were to be credited for their expenditures in making the same improvements already mentioned as causing encroachment on Blakemore’s water power. These were the steam engine, the reservoir, and the deepening and widening of the canal. The question thus arose between the company and freighters on the canal, who were interested in obtaining the reduction of tolls; and, in one of the cases, the promoter of the controversy was the same party, Blakemore, but in the different relation of a freighter. The credits were, in each case, allowed as the cost of improvements by the company, which were, in this relation, and with reference to public interests generally, authorized by the charter. In other words, the improvements were properly made as against all the world except Mr. Blakemore as the owner of his apportioned water power. On the question of expense attending the supporting, maintaining, and conveniently nsing the navigation, the court, in language already quoted, said that the words of the charter “ought to receive a liberal construction.” 12 East, 157; 7 Barn. & C. 722, 731. These decisions were approved in the cases decided, on the same legislative words, in favor of Blakemore as owner of the. water power. 1 Mylne & K. 170, 171; 2 Cromp. M. & R. 142. The rule of strict construction therefore does not apply without qualifications which are overlooked in the argument for the complainants.
Before stating another of the arguments in support of the complainants’ objection, an observation of some importance in the case becomes necessary. It is that a railroad company having a capacity to act as a common carrier is not obliged to do so, even upon the line of its rails; and if it engages in the business at all, may do so generally, or only as to freights of certain kinds, light or heavy, small or large, or for only a part of the line of rails. 4 Exch. 373, 374; 7 Exch. 712; 6 Hurl. & N. 654; 2 Shelf. Rys. (Glen’s *1109Ed.) 613, 614; 2 Redf. R. R. (4th Ed.) § 183, pp. 121, 132; and see 1 EL & Bl. 838. So the company may have an option whether to engage or not in the accessorial or incidental carriage, off the rails, by horse power, to and from the depots and stations, or the offices of reception and delivery; that is to say, from the doors of consignors, and to the doors of consignees. See L. R. 6 C. P. 561, and other cases. Now companies which have made no public profession or offer to engage in the accessorial business of collecting or delivering, are not requirable to receive any freights except at their own stations, depots, or offices of reception, or to make any delivery beyond them. [Richardson v. Goddard) 23 How. [64 U. S.) 39; [The Eddy] 5 Wall. [72 U. S.) 495 ; 6 Casey [30 Pa. St.) 247; 10 P. F. Smith [60 Pa. St.) 114, 115; 19 P. F. Smith [69 Pa. St.) 377; 1 Rawle, 203; 10 Mees. & W. 420, 421; L. R. 3 Exch. 189; 4 Durn. & E. [Term R.) 581; 5 Durn. & E. [Term R.) 395, 397, 400; 8 Taunt. 443; 3 Man. & G. 687-690; M. S. cited, 15 Vin. Abr. p. 348, pl. 25; 10 Metc. [Mass.] 472; 1 Gray, 263; 16 Gray, 134; 2 Redf. R. R. (4th Ed.) § 175, pp. 60-64. But a company which does engage in such accessorial business, must in like manner as other carriers by land, make deliveries at the doors of all consignees who do not dispense with such delivery.
The argument for the complainants which may now be stated, is a mere assumption that, because a company which has not made any such engagement to the public, is excused from delivering beyond the precinct of the railway, therefore such an engagement cannot be warranted by the company’s charter. The assumption is of the very point or proposition which was to be demonstrated. In most of the cases heretofore cited as denying to the defendants a monopoly of this accessorial business, and in most or all of the cases hereafter mentioned upon questions of the defendants’ charges for the ac-cessorial service, the lawfulness of their participating in such business was impliedly, if not expressly, recognized. The objection seems, therefore, to have no support of reason or authority. But a railroad company, so far as it actually or professedly engages, either generally or specially, in the business of a common carrier, is under at least the same obligations to the public as an individual common carrier upon a route of any other kind. [Hannibal & St J. R. Co. v. Swift] 12 Wall. [79 U. S.) 270. To the extent of the means of convenient transportation, which are in the course of a common carrier’s business available, he cannot refuse to receive goods for transportation which are seasonably offered; and he is bound to serve all persons impartially.
A railroad company, as it cannot encounter competition upon the rails, may have consequent inseparable advantages in conducting the accessorial business with horse power. This gives peculiar force to the reasons that the company should be restrained in the latter business from assuming preferential facilities to itself, or • extending them to any one else. 12 Harris [24 Pa. St.) 378; L. R. 4 H. L. 237, 1 Best & S. 162, and other cases cited hereafter. Railroad companies have in this respect an immense power whose abuse cannot easily be prevented. On all questions under this head, therefore, to guard against the danger of encroachment on rights of the public, the charters of the companies are construed strictly against themselves and liberally in favor of the public. 7 Man. & G. 288; and see 6 El. & Bl. 108, 109. This applicability of the rule of strict construction to such questions of possible encroachment is obviously consistent with its inapplicability to the converse question of the right of the companies to compete fairly with any one of the public in the accessorial business. The general relations of the defendants to the public include those to the complainants considered as one of the public. Such relations having been defined, we may, before applying the principles which have been stated, consider the relations of the complainants to the public and to the defendants. The complainants appear to have been engaged in the business of express carriers very extensively, and perhaps without always encountering such free competition as to promote the interests of the public. Express carriers intervene between a principal carrier and persons usually unknown to him whom they represent at each end of his line to transportation. Those whom they represent at the place of departure may be called transmitters to distinguish them from consignors, known as such to the principal carriers. The parties who are to receive the goods at the place of destination may, in order to distinguish them from consignees known as such to him, be called destinees.5 Middlemen are always at hand everywhere to execute any incidental function of transportation which a principal carrier may omit to perform. They may have more or less independent relations to the principal carrier. Before and since the use of locomotive steam power upon land, middlemen have acted variously in different countries, not merely as agents of transmitters and of des-tinees, but also as, in certain respects, carriers or subcarriers between them. There are neither in Europe nor in this country middlemen whose relations, public and private, are, in all respects, such as the complainants define their own to be. Their former contracts with the defendants indicate, however, that what they now claim as independent rights were, in part at least, stipulated for by them as privileges to be en*1110joyed only at sufferance or until determined by notice.
"When the rights and obligations of those here called express carriers are properly defined, their legal relations will appear to be, in general, very similar to those of certain European middlemen, though, in some special respects, perhaps different from any in Europe. Differences may arise from local usages of traffic .and other commercial intercourse. The French law, differing in one respect from our own, and from that of England, has always obliged all railroad companies acting as carriers in any wise however, to make deliveries at the doors of all known consignees who do not dispense with such delivery. Duverdy, §§ 224, 227, 22S, pp. 321, 325, 326. But the French companies cannot-insist upon performing such service for consignees who, dispensing with it, choose to receive the freights at the railway depot or station, or delivery office (Id. §§ 225, 226, 229, pp. 332, 323, 328); and those companies are under no obligation to collect freights and consignments. A French middleman who, as representing transmitters, carries goods to a railway reception office, depot, or station, often represents also destinees, in which ease, he, on their behalf, or as being himself both consignor and consignee, dispenses at the other end of the line with all service of the company by horse power, and renders it himself, making the ultimate deliveries. In England, so long as the railroad companies were carriers by rail only, middlemen conducted the auxiliary business on a large scale, not limiting it exclusively to light small matter. English railroad companies very soon became desirous of participating in the profits of such business, or of appropriating all the profits of it to themselves, or to those whom, with or without a profitable consideration, they favored. At first they seem to have either farmed the business out, or to have conducted it through contractors or otherwise favored subcar-riers. Afterwards, the companies, or one or more of them, engaged in the business themselves. In each of these progressive stages, litigations occurred from encroachments by the companies upon the rights of middlemen desirous of maintaining, as carriers, independent relations with transmitters and destinees. Chief Justice Erie called such middlemen intercepting carriers. The designation was inapplicable because they were engaged in a useful business which had been legitimately established before the railroad companies were directly engaged in it, and because it was, after they engaged in it, a business proper for the most unrestricted competition. The defendants, and, it is believed, most of the railroad companies in the United States, have heretofore either farmed out to express companies the business of collecting and delivering the light and small freights transported in fast lines, or have conducted it through such companies, as contractors. All such conventional relations of either kind between the complainants and the defendants terminated, as their contracts had provided, when sixty days from the time of the notices expired.
The defendants now both carry such freights by rail, and use horse power of their own to collect and deliver them, as they were formerly collected and delivered by the complainants. The defendants profess that they have no purpose to exclude anybody from the business of rendering like service by horse power to the public for profit; and seem particularly to disclaim the intention to hinder the complainants from participating in such business. The defendants ought not to be impeded in the execution of their purpose, if it really is to reduce charges to the public by promoting competition, or if it is to participate fairly in the profit of the use of the accessorial horse power without unreasonable exaction from the public.
The subjects of dispute may be classed under two heads. The first includes the complainants’ demand of certain facilities and accommodations in their express business. The second includes the alleged pecuniary overcharges, to which they object. The arguments on their behalf under the second head are generally well founded; but are, in a great measure, fatal to their own pretensions under the first head. It has already been said that they have no present conventional rights. It might, therefore, seem unnecessary to inquire whether, under former conventional arrangements, they had a covert monopoly or any undue facilities or advantages. Indeed, the complainants are not understood as now insisting upon preferential facilities to themselves in right of past conventional relations. That contention would be palpably absurd. But they do insist upon receiving facilities and accommodations of great expansion, which they certainly endeavor to défine by the standard of the former practical relations. The most favorable way of stating their pretensions is that they claim facilities and accommodations proportional to the actual and prospective expansion of their own express business. If such facilities and accommodations are neither preferential to themselves, nor inconvenient to others, the demand may be reasonable. But if they are exclusive or preferential, their allowance would promote, if not perpetuate, monopoly. The question heretofore considered has been, when they were preferential, not whether a railroad company must, but whether it can, allow them. On this latter point, Cockbum, C. J., said, that, “if an arrangement were made by a railway company, whereby persons bringing a larger amount of traffic to the railway should have their goods carried on more favorable terms than those bringing a less quantity, although the court might uphold such an arrangement *1111as an ordinary incident of commercial economy, provided the same advantage were extended to all persons under like circumstances, yet it would surely insist on the latter condition, and would interfere in the case of any special agreement by which the company had secured to a particular individual the benefit of such an arrangement to the exclusion of others.” 5 C. B. (N. S.) 354; and see 1 Best & S. 160, the observation upon 6 C. B. (N. S.) 639. Such is the limit of the corporate power. The contention that the company is under a compulsory obligation to allow such a preferential advantage is novel. These remarks are applicable to the question whether the complainants can reasonably require to have, in a passenger train, a car furnished by themselves. The question depends upon relative considerations, in which the convenience of others, not less than of themselves, must be consulted with a view to arrangements of the trains, and to accommodations in and out of depots and stations, etc.
The complainants cannot reasonably require any space to be set apart for their exclusive use in a car of the defendants in such a train. If the space be vacant, those who first bring goods ought to have it. If it be filled, the goods in it cannot be displaced. The requirement, as of right, for an agent in charge of the complainants’ express matter, of any other accommodation or place in the trains than that of an ordinary passenger under the control of the company’s police of the road, seems to be quite unreasonable. More unreasonable is the pretension that he can, as a passenger, carry, without other payment than as for baggage, a trunk which contains express matter. The complaint that the defendants do not allow to express carriers the use of the platforms and landings, etc., at the depots and stations, appears to be connected with a dispute of the right of the defendants to establish offices and warerooms of reception and delivery away from depots or stations. The question implies that the offices must be conveniently situated for the accommodation of the public as well as for the purposes useful to the defendants. The question, thus qualified, seems to admit of no answer but an affirmative one. It has been so decided in France (Duverdy, § 229, р. 328), and has never been disputed in England, where such offices are in many cities and principal towns. See 6 El. & Bl. 110; 11 C. B. (N. S.) 7S7. Professor Parsons intimates that most carriers have a receiving office or depot, or station, or place of reception of some name. 1 Pars. Oont. 653, bk. 3, с. 12, S. S. Indeed, even express carriers have, it is believed, places of reception and delivery distinct and more or less distent from the places where their other business is transacted. These are not matters with which a judicial tribunal can meddle, unless an evil motive and effect is justly attributable.
The argument' for the complainants, citing 12 Harris [24 Pa. St] 378, and 57 Me. 188. admits (though perhaps without an intention to concede) that the defendants cannot allow to the complainants, or to any other express carrier, facilities or accommodations amounting directly or indirectly to a monopoly or partial monopoly. A leading English decision (10 Mees. & W. 399, pi. ult of headnote), cited with approval in the case in 12 Harris [24 Pa. St.] shows that no advantage, however small, could be preferentially allowed by the defendants to any such party as the complainants. Thus the defendants may appoint a reasonable hour of the day or night for the closing of their office for the reception of freight. But they cannot receive for themselves as carriers, or for the complainants, or for any other favored party, at a later hour. 6 C. B. (N. S.) 639; 12 C. B. (N. S.) 758; 1 Best & S. 112. In a case of thi§ kind in England the peculiar views of Erie, C. J., caused, at one time, a division of opinion upon the point. B. K. 1 O. P. 588. But the rule of decision was afterwards re-established. L. R. 5 C. P. 194. If no such hour has been appointed, the complainants cannot .require that any freight be received which is not brought a sufficient time before the departure of the train to allow convenient reception, loading, booking, way-billing, etc.; and cannot require that any parts of the latter business be transacted by their own agents unless agents of other middlemen are allowed the privilege. Other examples might be cited. See 11 O. B. (N. S.) 7S7, and other books. The complainants do not allege their willingness to submit themselves, in such respects, to reasonable regulations of their business, to which public interests require their subjection. Their footing in equity is, therefore, very insecure, even where they might otherwise, on certain other points, be entitled to relief. They certainly are themselves endeavoring to encroach upon rights of the public; and any partial success of their present effort might prevent equal competition, or embarrass the defendants in transacting proper business at their depots or stations, or at the approaches or outlets, or at the offices of delivery and reception.
The remaining questions are those of alleged overcharges by the defendants. If we recur to the analysis of the charge formerly made by the defendants for carriage only by rail, it will be understood that their present charge, being a single aggregate sum, includes an additional amount or elementary value. It is the amount of compensation for the additional service which they offer to render by horse power in collecting and delivering the freights. It is to be regretted that they did not, after experience of the injurious mistakes of English railroad companies, publish the definite amounts of the intended additional charge. This would have given a fair opportunity of competition by any parties willing to serve the public for less, or for the same rates, and have prevent*1112ed the possibility of any continued monopoly of the business by the complainants, or overcharge by them, or by any -one else. It is also to be regretted that the defendants did not, when requested, make known to the complainants the particulars of any intended new tariff of charges. Whether the complainants were, of absolute legal right, entitled to the information thus asked, or whether they' are entitled to the disclosure asked under this head of their bill, will not be considered now, as the question may possibly arise hereafter in the cause, upon an exception to the answer, or in some other form. The defendants, in effect, claim a right of making the additional charge to those who reject or dispense with the additional service. There is no difference between such a claim of right, and a refusal to deduct the amount from the aggregate sum which includes it. The latter is the form of the question in which it here arises. It so arose in England. The defendants, in support of this arbitrary pretension, rely, not upon any precedent of judicial authority, but wholly upon the reasoning of Erie, C. J., in his dissenting opinions which have been mentioned. It has been truly said, that his reasoning depends upon an assumed moral right of the railroad companies to such a monopoly as would authorize them “to throw obstacles in the way of other carriers interfering with” it. See L. E. 4 H. L. 244. We have seen that the assumed foundation in monopoly fails. The question then becomes a very simple one of common sense; and indeed, independently of the point of monopoly, seems to be a very plain one of justice. The additional charge, or the refusal of the rebate, is a simple extortion. It forces the unwilling party either to accept the service at each end of the line, or to pay the value of such service twice at each end. Nothing but absolute legal monopoly could authorize the enforcement of such a charge. It seems from the decisions that where no statute applies, no rebate short of the whole value of the charge for horse power can be reasonable. 7 Man. & G. 253, 200; 6 C. B. (N. S.) 639; 16 C. B. (N. S.) 137, affirming 14 C. B. (N. S.) 1, and acc. with 5 C. B. (N. S.) 330, 363. See 1 Best & S. 150; and compare 10 Mees. & W. 399, 420, 421, 424, with 6 El. & Bl. 109, and with 12 Harris [24 Pa. St.] 3S2. A common carrier can charge no more than a reasonable compensation for the proper service. The charge may, under different circumstances, vary in amount without being therefore necessarily unreasonable. If reasonable, it may, though unequal, be unobjectionable; but, in general, equality is the standard of both reasonableness and impartiality. It may be added that systematic, as distinguished from occasional inequality, never can be reasonable and impartial. L. R. 4 H. L. 239; 5 C. B. (N. S.) 354. Equality, however, means of course relative, as distinguished from simple ratable equality by weight or bulk. Eatable difference, which is not relative inequality, may consist in proportions of bulk to weight, in the divisibility or indivisibility of masses, or other convenience or inconveniences for packing or transportation or delivery, or may depend upon degrees of liability to undergo, or to cause, injury or deterioration. Other examples might be variously multiplied. The charter of the defendants limits the rates of their tolls, but contains no limitation of the rates which they may charge as earners. A freighter sued them in equity to prevent them from charging, as carriers, beyond the prescribed limit of the tolls. The bill was dismissed because the limitation did not apply. 4 P. F. Smith [54 Pa. St.] 310. The reason of the decision has already been fully stated and explained. The defendants are not justifiable in founding upon it an argument, which they urge, that they may, as carriers, charge whatever amount reasonable or not, they may please. On the contrary, they claimed in that case only the right of making a reasonable charge; and their answer averred expressly that the charges in question were and always had been “most moderate and reasonable.”
The case was finally heard upon bill and answer. As there was no replication, the reasonableness of the actual charges could not be disputed, if the enactments of the charter allowed any excess whatever beyond the prescribed limit of tolls distinctively so called. The case therefore is an authority rather against than in support of the present ¡argument for the defendants. Indeed, if it had been expressly enacted that they might charge what they should think fit, this would mean what they should reasonably think fit Martin, B., so instructed a jury (11 Exch. 744); and, in banc, though it was not necessary to decide the point, there was a dictum of Alderson, B., to the same effect (Id. 749, 752). This dictum, which was after-wards cited without dissent by 'Williams, J. (5 C. B. N. S. 117, 118), and with seeming assent by Willes, ,T. (Id. 120), has the support of a previous decision of like tendency (12 East, 157), and is conformable to a rule of general jurisprudence for the interpretation of such words (Dig 19, 2, 24 pr. 5 Co. 100, Poth. Obl. N. 48; 2 Johns. 395, 401; 4 Serg. & E. 1; Baldw. 388; 4 Bing. N. C. 105; 4 El. & Bl. 250). But the words of the defendants’ charter suggest, independently of the argument, no such question. If the charter had contained words limiting the rates of the freight money, or, what would be the same in effect limiting the addition which might be made to the amount of tolls, the defendants could optionally have charged the maximum rate, whether it would otherwise have been reasonable or not. 12 P. F. Smith [62 Pa St.] 228, 229. They might therefore, in that case, have established a tariff of charges equal to, or below, the maximum rates; and might have made such occasional impartial abatement from the tariff or ordinary rate, *1113as they saw fit. There is no legal necessity that such abatement should he absolutely uniform if the occasional deviation is impartial. But if the deduction is disproportional to any exigency which may have caused it, this will be strong evidence that it is neither reasonable nor impartial. The two last sentences repeat what had been previously said. Arbitrary discrimination is of course illegal; and so is discrimination for. the advantage or disadvantage of one person, or of a select few. There can be no abatement for the advantage direct or indirect of the company itself, or of its managers or officers or agents or servants or friends. The language of the supreme court of the state (12 Harris [24 Pa. St.] 381-383; 11 Wright [47 Pa. St.] 340, 341; 12 P. F. Smith [62 Pa. St.] 230) is in this respect conformable to what has been repeatedly decided as to railroad companies in Prance and in England, and is generally recognized as law throughout the United States.
The defendants, however, contend that English decisions upon the subject are not of authority here, because English statutes prescribe not simple reasonableness in the charges, but equality, which, it is argued, means ratable or arithmetical, as distinguished from relative equality, except where it is otherwise positively enacted. This view has not been taken by the supreme court of the state; nor is it correct. In one of the •cases last cited, that court said that those English statutes are but declaratory of what the common law is. 11 Wright [47 Pa. St.] 340, 341. This observation is practically and almost literally correct. The English enactments, where they give a latitudinary option as to rates of charge within a prescribed maximum, provide that such charges must be made equally to all persons in respect of like things under like circumstances. The requirement of like things and like circumstances, if omitted, would be implied. This was the meaning of the supreme court. The English statutory requirement thus imports relative equality, not simple ratable •equality. English courts have so understood •and applied the enactments. Moreover, in many of those English cases whose authority the argument would impugn, the question of reasonableness was discussed; and in some of them it was decided, as distinct from that of simple equality. English statutes, in allowing the great latitude of charges, have, however, in favor of railroad companies, altered, in some degree, the rule of the common law, which required the charge of a common carrier to be always reasonable. In the compensating requirement of equality, English statutes have, in some degree, substituted a legal criterion of rightfulness of the charge for what was, at common law, only evidence or part of the evidence for'a jury ■on the question of reasonableness. In an action at law inequality in charges had thus ■.previously been evidence of unreasonableness, the effect of the evidence being determinable by the verdict. See B. E. 4 H. L. 237, 239. In Pennsylvania, the question is wholly for the jury, except so far as the rules of the common law may be qualified by a statutory limit, or prescribed maximum, of the charge. It may be observed that a court of equity, where the question, whatever may be its form, is in the least i doubtful, awaits the decision of it by a court of law. 1 H. L. Cas. 35; 3 Eng. Ry. Cas. 561. In English decisions, if we consider the importance of the questions, and the earnestness of the contentions, it will appear that, instead of the contrariety of opinions imputed in the argument, there has been a general uniformity. The questions, however, elaborated, have indeed, perhaps been more important than difficult If they were considered anew, independently of the authorities, the decisions would certainly, on original principles, be the same.
We have now reached the first of the two questions in the present case. It is whether to grant an interlocutory injunction restraining the defendants from including any rate for the use of the horse power in their charge to the plaintiffs, who do not use it, or from otherwise making the extortionate overcharge. If the complainants, in the simple relation of one of the public, had, submitting to all just and proper regulations of the defendants for the promotion of the public interest, and the administration of their own franchises, asked only protection by such an injunction in the lawful business of competing carriers, it is possible that they might have had such relief before obtaining a judgment at law, or perhaps even interlocutorily, through this would be contrary to the ordinary course of equitable procedure. 1 H. L. Oas. 35. To justify such a departure from the ordinary course, the legal right in aid of which the injunction is asked, must, however, be quite free from doubt. It is not necessary to decide whether this would have been such a case. The complainants have not so proceeded as to enable them to ask interlocutory relief under this head. If they “ask equity, they must do equity,” or in good faith aver a readiness to do it. This they have not done, either in or, so far as appears, outside of their bill. Possibly this may not insurmountably impede them at the final hearing, when a decree may be so framed as to adjudge against them the questions upon which their positions are untenable. But these questions cannot be now so decided. To leave them open, and at the same time place the complainants inter-locutorily on the footing of a successful litigant, would be uneven justice.
The same reasons precisely do not apply to the remaining question. It is that of the packed parcels. What is called in England the packing of parcels, and in Prance grou-page a convert, must be distinguished from the case of loose or unpacked parcels, grou-*1114page a decouvert. Neither designation should be understood as applicable to articles of such description as, for purposes of transportation, as meal, grain, coffee, sugar, etc., when sent in large aggregate quantities, are usually made up of several bags or parcels. The case of unpacked parcels occurs where articles or parcels, which might be united as a single package, are consigned by, or to, the same person. In such a case, where no legislation applies, the railroad company, as carrier, has a right to charge for every package or parcel, as a several subject of transportation. 6 El. & Bl. 77. It seems that in Europe the right has been very often waived, and a single charge for the whole has been made by weight, as if they had composed a single package. Occasional acts of such liberality, causing accidental inequality in charges, do not impair the right of making the charges separately in other instances. 1 Best & S. 154. But if it is dispensed with systematically to persons in any kind of business, the dispensation must be extended alike to all without any discrimination against a middleman who sends the unpacked parcels consigned to himself or to his own agent. 7 Man. & G. 291,292. But the company may fairly discriminate between such a case and one in which, though the consignor is the same person, the parcels are distributable among several persons at the end of the line. 4 C. B. (N. S.) 63; 1 Best & S. 165, 166. The decisions of some of the questions in some minute particulars, have been somewhat affected by British legislation. Compare 7 Man. & G. with 1 Best & S. The case of packed parcels, before railroads were known, occurred thus: A middleman representing as a carrier, one or more transmitters of numerous articles or parcels to several des-tinees, whom he also represented, inclosed or packed the articles or parcels together so that they composed a single item for transportation by a principal carrier who knew only the middleman and his agents. The parcels thus packed were charged as for a single package, if it was of convenient bulk and weight When the principal carrier is a railroad company, the middleman carries the package by his own horse power to the depot, station, or office of reception, consigning it from thence, in his own name, to himself or his own agent at the place of destination, where he receives it at the railway depot, station, or office of delivery, and carries it by his own horse power to the respective destinees. The rates for carriage by rail are such as enable the middleman so to adjust the bulk and weight of the package to the tariffs of charges that the profit of the railroad company is much smaller than if the parcel intended for every destinee had been a separate small package. This detriment, though perhaps a hardship to the carrier by rail, was no reason that he should object to receiving and carrying the packed parcels, unless the package in mass was of inconvenient bulk or weight for the intended transportation. Yet where no such inconvenience could be suggested, English railroad companies formerly refused, as the defendants now refuse, to receive such package unless upon payment of the aggregate sum which would have been chargeable for the carriage of several parcels if each of them had been a separate package. An English judge of distinguished eminence, Willes, J.,. said that it was some time before he could •understand that such a question .could be seriously argued. 5 C. B. (N. S.) 119. The argument was made intelligible only by dividing the question.
As it was divided, the points were: First,, whether the aggregate charge of the full sum of the rates for several packages could' be sustained; secondly, whether the carriers-by rail could make a small addition to the charge as for a single package, in order to-cover the risk of contingent liability to actions at the suit of unknown transmitters, destinees, or owners of the several parcels: or articles inclosed. The reasoning on the first point against the railroad companies was unanswerable. Since the decision in 10-Mees. & W. 399, the contention has in England been principally upon the second point. In the present case, the argument has been upon the second point, with however, art unwarrantable assumption of a conclusion upon the first, as if it were consequential. In England, juries “have often negatived, that in point of fact, carriage” of the packed parcels “for collecting carriers imposes greater risk or expense upon the railroad company” than would be incurred if they were not packed. L. R. 4 H. L. 247; 11 Exch. 758, 759 ; 5 C. B. (N. S.) 112, 113. The courts, approving the verdicts, have decided' that “such carriers are entitled to have their-packed parcels carried upon the railway for the same price as other persons.” As to risk of loss from carelessness or from pilfering, there may be less risk than if the parcels were separate. The question was also put to juries in England, “in respect of supposed liability” of the railroad company, as the principal carrier, “to several actions” at the suit of unknown parties owning the goods. On this point, it has been said that there has not, in England, been a single instance of such a suit; and the language of English judges might seem to import even a doubt whether the suit would be maintainable. This part of the question is differently considered in the United States. There is no doubt, either on principle or on authority, that several actions, at the suit of the respective owners, are maintainable ([New Jersey Steam Nav. Co. v. Merchants’ Bank] 6 How. [47 U. S.] 380, 381; 6 Bin. 129; 2 Redf. Ry. § 169 [4th Ed.] p. 18); and actions at.their suit are brought much oftener against the railroad companies than against the middlemen. If the principal carrier is regarded only as an agent, he may be sued by the *1115unknown party interested. If the public employment as carrier is alone considered, immediate privity of contract is not essential to the right of action against him for an injury suffered through his default. The question was moreover, under the English carriers’ act of 1830, very different from what it was in the United States. An English act of 1854 has nearly restored the English law in this respect to what it had been before 1830. The difference was that in the intervening period, an English railroad company, as a common carrier could exempt itself from liability even for culpable negligence by making its engagement conditional. The irrational state of English law on the subject in that interval, and the difference now in question; were fully explained in a case in the house of lords in 1863. 10 H. L. Cas. 493, 495. It is, however, to be noted that one of the English verdicts, judicially approved, on the question of the risk of suits, was after the new act of 1854. 5 C. B. (N. S.) 112, 113. The question left thus to English juries was in great part matter of law.But matter of fact is involved in it; and here, as in England, the law on the question of packed parcels must be administered through verdicts of juries. An English railroad company was legislatively authorized to make an additional charge for carrying packed parcels, and established an additional rate accordingly; but did not charge the addition to wholesale dealers who transmitted such parcels. Middlemen who were carriers, being compelled to pay the additional rate, sustained an action to make the railroad company refund it. The proof convinced the jury that the exemption of the wholesale dealers was preferential and habitual. 3 Hurl. & C. 809, 849, affirmed L. B. 4 H. L. 226.
The defendants take the untenable extreme position that they can make the full charges as for separate packages. On this point, of course, the charge cannot be’ maintained. But the inquiry still open is whether a small addition to the charge for the package in mass may not be allowable to cover the risk of contingent liability to several actions. This increases the difficulty of the complainants’ ease on the question of granting an injunction. In such a case in England, the court in chancery refused to grant an injunction until the right should be determined at law. 3 Eng. By. Cas. 538. But the decision was mainly on the ground of the complainants’ delay. The case already cited in 1 H. L. Cas. 35, is to the effect that, if the pecuniary excess of the charge was ascertained, an injunction would be proper after a judgment at law. But the case in L. B. 1 Exch. 32, under the auxiliary equitable jurisdiction conferred by the English common law procedure act of 1854, indicates doubt whether, on the question of packed parcels, the uncertainty in the amount would not, even after a judgment at law, prevent the application of the rule of the former decision. The distinction is, perhaps, ovemice, and the doubt may not be well founded. But here no judgment at law has been obtained; and there is an open part of the question of right which seems to be determinable at law only. To meet the exigency of questions with railroad companies, whether as to their withholding reasonable facilities, or subjecting to undue or unreasonable prejudice or disadvantage, or as to the giving of any undue or unreasonable preference or advantage, a summary jurisdiction has been conferred in England upon the court of common pleas by a statute (17 and 18 Viet. c. 31, §§ 3-G). But no other English court of law has any such jurisdiction; nor has the English court of chancery. If the creation of such a summary jurisdiction here is expedient, it should not be vested in courts of the general government. On the continent of Europe the questions are . judicially cognizable only for the enforcement of legislative and executive regulations. The decision of questions like the present is, under most European governments, by an executive department and summary. The proportions of the subje.ct are certainly enlarged here beyond the usual measure of judicial administration. But the experiment of an executive board of railroad commissioners, where tried, seems to have failed of success.
All that can be done at present is to refuse the interlocutory injunction, giving to the complainants leave to proceed at law, during the pendency of the proceedings in equity, if they shall be so advised. Thus far, it has been assumed that the suit is by a competent party. The Adams Express Company is an association organized under Laws of New York of 1849 (chapter 258) and 1854 (chapter 245), which confer certain powers and privileges possessed only by corporations; and enact that the association may sue in the name of their president But the latter act provides that nothing contained in it shall be construed to give them any rights and privileges as corporations. Notwithstanding this enactment, an association of this kind is considered even in New York a corporation for certain purposes'. 15 How. Pr. 172. That it may extraterritorially be so considered for such purposes appears from a comparison of the case in 100 Mass. 531, affirmed in [Liverpool Ins. Co. v. Massachusetts] 10 Wall. [77 U. S.] 567, with [Bank of Augusta v. Earle] 13 Pet. [38 U. S.] 586, 591. It does not necessarily follow that sucha joint stock company can sue in this court as a citizen of New York under the authority of the series of decisions beginning with [Louisville, C. & C. R. Co. v. Letson] 2 How. [43 U. S.] 497, which sustains such suits by corporate bodies of the ordinary kind. If the latter decisions apply, it is possible that, through comity, the express company may be allowed a capacity to sue at law in the name of their president, extraterritorially as well as in the state of New York. Compare the *1116Chamberlain of London’s Case, 5 Cope, 62b, 63b, with 10 Wall. [77 U. S.] 507, and 13 Pet [38 U. S.] 5S6, 591 [supra]. But even in that case it might in a suit in equity be necessary to unite the express company as complainant. As this omission is of course amendable, the case may, in its present stage, be considered as if that company were already complainants of record. But whether the amendment be made or not, the question of jurisdiction will be contestable. It cannot be decided without further argument than has been heard by the court. Under the stockholders’ bill there is very little to be added. If the foregoing views are correct, the controversy, properly described, is not whether the defendants have usurped a franchise, but whether their franchises are administered rightly in special respects. Independently, therefore, of the reasons of a more general kind stated and explained by the circuit judge, the two questions of overcharging to which the numerous points of argument have been reduced, if cognizable under this bill, cannot be considered until the final hearing.
[NOTE. For disposition on demurrer of a subsequent suit by complainant Dinsmore against the same defendant, see Dinsmore v. Philadelphia & R. R. Co., Case No. 3,921.]

 [30 Leg. Int. 149, gives “constitutionally.”]


 The word “destinatary” would be objectionable because in France “destinataire” has a more general application. See Duverdy, § 3, p. 20.